Citation Nr: 1222753	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 50 percent rating for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  

Although the Veteran's psychiatric claim was initially limited to PTSD, the record shows that he also has been diagnosed and treated for depression and anxiety.  He has neither sought nor been granted separate awards of service connection for those disabilities.  Nevertheless, claims for on psychiatric disability effectively encompass claims for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple psychiatric disabilities must be considered in connection with his pending initial increased rating claim.  

In his May 2009 substantive appeal, the Veteran indicated that his PTSD symptoms were productive of severe occupational impairment and that he had recently reached the point where he could no longer work and had to apply for Social Security Administration (SSA) benefits.  The Board interprets that statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his acquired psychiatric disorder.  Therefore, his TDIU claim is part of his pending psychiatric claim and the Board has jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The record shows that the Veteran was assigned an initial 50 percent rating for PTSD symptoms based upon the results of a January 2008 VA examination.  During that examination, he had reported a history of anxiety, irritability, hypervigilance, nightmares, and social withdrawal dating back to his service in Vietnam.  The Veteran's statements had been corroborated, in part, by a contemporaneous mental status evaluation, which had yielded objective findings of emotional trauma attributable to wartime stressors.  However, that clinical testing had been negative for any evidence of psychosis, suicidal or homicidal ideations, aggressive or violent behavior, impaired judgment, or other emotional or cognitive deficiencies.  Consequently, the VA examiner had determined that, while the Veteran met the diagnostic criteria for chronic PTSD with associated depression and anxiety, his overall psychiatric symptoms were no more than moderate in degree.  Additionally, that examiner had found that, while the Veteran's mental health problems were productive of occupational and social impairment, they were not totally disabling and comported with a Global Assessment and Functioning (GAF) of 60.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Specifically, a GAF score of 60 indicates moderate psychiatric symptoms, such as a depressed mood and periodic insomnia.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Moreover, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran now asserts that his PTSD and related psychiatric symptoms have markedly worsened since his January 2008 examination.  He further contends that his current symptoms are productive of severe social and occupational impairment, manifested by violent and uncontrolled outbursts and a total inability to work.

In support of his claim, the Veteran has referred the Board to VA medical records generated after the above examination.  Those records show a slight decline in the Veteran's GAF score, relative to that shown in January 2008.  Additionally, those records show that, as of March 2009, the Veteran was participating in a biweekly PTSD processing group while receiving additional periodic treatment for his mental health problems.  However, it is unclear whether he is still receiving that treatment as no subsequent VA records have been associated with his claims file.  The Veteran's Virtual VA file notes the existence of additional outpatient treatment records dated through April 2010.  Accordingly, as it appears that he may have received additional VA treatment for mental health problems that is not currently of record, all reports of VA treatment should be obtained on remand.  338 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, it appears that SSA records may also be outstanding.  The Veteran has indicated that he can no longer work due to his mental health problems and that he has applied for SSA benefits.  However, it is unclear whether SSA benefits have been granted, or if any decision has been made on his claim.  The Veteran himself has not submitted, and VA has not otherwise obtained, a copy of any SSA disability decision letter.  Moreover, no medical records supporting such a decision have yet been associated with his claims folder.  Because any decision awarding SSA disability benefits and the medical records upon which such a decision is predicated are relevant to the Veteran's appeal, those documents should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

In addition to obtaining relevant VA and SSA records, the Board finds that it has a duty to assist the Veteran by obtaining another VA examination in support of his psychiatric claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  That is the case here.  The Veteran's most recent VA examination is now somewhat stale and he has presented evidence suggesting that his PTSD and related mental health problems may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  

Next, turning to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the record show that, in addition to a psychiatric disability, the Veteran is service connected for bilateral hearing loss, rated 40 percent disabling; diabetes mellitus, rated 20 percent disabling; and tinnitus and peripheral neuropathy of the left and right lower extremities, each rated 10 percent disabling.  His total combined rating is 80 percent.  38 C.F.R. §§ 4.25, 4.26, Table I (2011).  Accordingly, he meets the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2010).  Thus, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disorder.  The Board notes that the answer to this question hinges, in part, on the current level of disability associated with his acquired psychiatric disorder.  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his pending claim for an initial higher rating for that service-connected disability.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his claim for an initial increased psychiatric rating.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  While the January 2008 VA examination addressed the impact of the Veteran's psychiatric problems on his employability, it did not take into account the effects of his other service-connected disorders on his ability to work.  Moreover the file includes evidence that the severity of the Veteran's psychiatric disorder may have worsened since that prior examination and, thus, may be productive of greater occupational impairment.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his psychiatric disorder and other service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA outpatient clinic in Pensacola, Florida, dated since March 2009.  

2.  Obtain and associate with the claims folder the Veteran's Social Security Administration records.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected acquired psychiatric disorder and to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in January 2008 and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Thereafter, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran's service-connected psychiatric disability, bilateral hearing loss, diabetes mellitus, tinnitus, and peripheral neuropathy of the left and right lower extremities, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


